Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147130 & (27)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  POSEN CONSTRUCTION, INC.,                                                                              David F. Viviano,
           Plaintiff,                                                                                                Justices


  v                                                                SC: 147130
                                                                   COA: 311214
                                                                   Wayne CC: 09-003465-CK
  CITY OF DEARBORN,
            Defendant/Third-Party Plaintiff-
            Appellee,
  v
  NEYER, TISEO & HINDO, LTD.,
  d/b/a NTH CONSULTANTS, LTD.,
             Third-Party Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to supplement the record is GRANTED. The
  application for leave to appeal the April 9, 2013 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2014
         p0325
                                                                              Clerk